8:19-cv-03212-HMH          Date Filed 01/13/21        Entry Number 42     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                            ANDERSON/GREENWOOD DIVISION

Willie Ray McDonald,                          )
                                              )
                       Plaintiff,             )        C.A. No. 8:19-3212-HMH-KFM
                                              )
                vs.                           )
                                              )           OPINION & ORDER
Anderson County Sheriff’s Office and          )
Scott Hill,                                   )
                                              )
                       Defendants.            )

        This matter is before the court on Willie Ray McDonald’s (“Plaintiff”) motion to alter or

amend the judgment pursuant to Rule 59(e) of the Federal Rules of Civil Procedure. For the

reasons set forth below, the court denies Plaintiff’s motion.

        On November 5, 2020, United States Magistrate Judge Kevin F. McDonald

recommended granting Defendants’ Anderson County Sheriff’s Office (“ACSO”) and Officer

Scott Hill (“Hill”) (collectively “Defendants”) motion for summary judgment. (R&R, ECF No.

32.) Plaintiff filed objections to the Report and Recommendation on November 19, 2020.

(Objs., ECF No. 33.) After full consideration of Plaintiff’s objections, the court adopted the

Report and Recommendation and granted Defendants’ motion for summary judgment in an order

dated November 30, 2020. (Order, ECF No. 36.) On December 28, 2020, Plaintiff filed the

instant motion to alter or amend the judgment. (Mot. Alter or Amend, ECF No. 38.) This matter

is ripe for review.

        A motion to alter or amend the judgment under Rule 59(e) may be made on three

grounds: “(1) to accommodate an intervening change in controlling law; (2) to account for new


                                                  1
8:19-cv-03212-HMH           Date Filed 01/13/21       Entry Number 42        Page 2 of 2




evidence not available at trial; or (3) to correct a clear error of law or prevent manifest injustice.”

Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993). “Rule 59(e) motions may not be

used, however, to raise arguments which could have been raised prior to the issuance of the

judgment . . . .” Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998). “In

general reconsideration of a judgment after its entry is an extraordinary remedy which should be

used sparingly.” Id. (internal citation and quotation marks omitted).

       Upon review, nothing in Plaintiff’s motion demonstrates any intervening change in

controlling law, new evidence, or clear error of law. Rather, Plaintiff attempts to reallege

arguments that the court fully considered in its November 30, 2020 Order. Further, the veiled

allegations leveled by Plaintiff’s counsel of unfair treatment or impropriety by the court based on

the Plaintiff’s race and socioeconomic status are reckless, baseless, and wholly without merit.

Therefore, Plaintiff’s motion is denied.

       It is therefore

       ORDERED that Plaintiff’s motion to alter or amend, docket number 38, is denied.

       IT IS SO ORDERED.



                                               s/Henry M. Herlong, Jr.
                                               Senior United States District Judge

Greenville, South Carolina
January 13, 2021




                                                  2
